IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Wilhelm,                          :
                     Petitioner           :
                                          :
       v.                                 : No. 602 C.D. 2021
                                          : SUBMITTED: December 30, 2021
Pennsylvania Parole Board,                :
                  Respondent              :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, Judge1
              HONORABLE ELLEN CEISLER, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                               FILED: February 1, 2022

       Petitioner Michael Wilhelm (Wilhelm) petitions for review of Respondent
Pennsylvania Parole Board’s (Board) April 29, 2021 ruling, through which the
Board affirmed its January 14, 2020 decision to recommit Wilhelm as a technical
parole violator (TPV). We affirm.
                                     I. Background
       On September 14, 2015, Wilhelm was sentenced by the Court of Common
Pleas of Allegheny County to an aggregate period of incarceration of three years,
seven months to nine years in state prison, after Wilhelm’s probation was revoked
regarding two burglary charges and one charge of possession of an instrument of
crime. Certified Record (C.R.) at 1-2. Wilhelm was given credit for time served in
presentence detainment and was subsequently paroled by the Board on November
14, 2016. Id. at 2-8. At the time of his parole, the maximum date on Wilhelm’s 2015
sentence was April 3, 2022. Id. at 8.

       1
         This matter was assigned to the panel before January 3, 2022, when President Judge
Emerita Leavitt became a senior judge on the Court.
       Wilhelm repeatedly violated the terms of his parole over the next several
years, with most of these violations due to his abuse of illicit substances. See id. at
17-23, 40, 45-47, 60-61. As a result, the Board twice recommitted Wilhelm as a
TPV, once on September 6, 2017, and once on January 23, 2019. Id. at 21-23, 45-
47. Wilhelm was paroled from his second TPV recommitment on September 19,
2019, at which point he was transferred to the Johnstown Community Corrections
Center (Johnstown CCC).2 Id. at 48-54. On November 10, 2019, Wilhelm declined
to provide Johnstown CCC staffers with a urine sample. He was sent to his room as
a result, and later admitted to the staffers that he had used benzodiazepine and
methamphetamine. Id. at 62; see also id. at 108-09. As a result, Wilhelm was
removed from the Johnstown CCC and the Board issued a warrant to commit and
detain him on November 12, 2019. Id. at 55-56. That same day, Wilhelm also signed
two documents: the first document is titled “Notice of Charges and Hearing” and
contains the following, detailed description of the technical parole violations with
which he had been charged:
               You are charged with the following:
               Technical Parole Violations:
               Condition #5(A)[:] Use [and/or] possession of controlled
               substance: you shall abstain from the unlawful possession
               or sale of narcotics and dangerous drugs and abstain from
               the use of controlled substances within the meaning of The
       2
         “Community corrections center” is statutorily defined as “[a] residential program that is
supervised and operated by the [D]epartment [of Corrections] in accordance with [Chapter 50 of
the Prisons and Parole Code].” 61 Pa. C.S. § 5001. Per the Department of Corrections’
administrative regulations, a “community corrections center” is a “minimum-security community-
oriented facility operated or contracted by the Department for the purpose of facilitating special
programs.” 37 Pa. Code § 91.1. In addition, the Department of Corrections’ administrative
regulations also explain that “[c]ommunity corrections centers are residences in the community
with custodial structure and strong emphasis on guidance and counseling. These centers serve
those inmates who qualify and who should benefit from a gradual reintegration into society.” 37
Pa. Code § 94.2.


                                                2
             Controlled Substance, Drug, Device[] and Cosmetic Act[,
             Act of April 14, 1972, P.L. 233, as amended, 35 P.S. §§
             780-101-780-144].
             Supporting evidence: On 11/12/2019 you admitted to
             Agent Eckenrod[, Wilhelm’s assigned parole agent, that]
             you had used methamphetamine and benzodiazepine’s
             [sic] on 11/10/2019.
             Condition #7: You shall comply with the special
             conditions imposed by the Board and with special
             conditions imposed by the parole supervision staff
             Field imposed special condition: On 09/20/2019 you were
             issued a field imposed special condition stating that you
             must comply with all rules, regulations and
             recommendations of the Johnstown [CCC] program.
             Failure to successfully complete the [Johnstown] CCC
             program is a violation of your parole conditions.
             Supporting evidence: On 11/12/2019 you were
             unsuc[c]essfully discharged from the Johnstown CCC for
             refusing to provide a urine [sample] on 11/10/[20]19 and
             continued poor adjustment. You failed to successfully
             complete the Johnstown CCC program.
Id. at 56. Wilhelm signed his name directly beneath this description. Id. The second
document is a waiver form, through which he gave up his right to preliminary and
parole violation hearings before the Board, as well as to counsel at those hearings,
and admitted to two technical violations of his parole terms. Id. at 57-58.
Specifically, these technical violations were “#5(A) Use of Controlled Substances –
Methamphetamine and Benzodiazepine” and “#7 Field Imposed Conditions –
Unsuccessful Discharge Johnstown CCC Program.” Id. at 57-58. This form contains
two typewritten statements in separate places on its second page. Id. at 58. The first
reads as follows:
             I have been advised of my rights to a preliminary hearing,
             a violation hearing and counsel at those hearings. I have
             also been advised that there is no penalty for requesting
             counsel, that free counsel is available if I cannot afford to
             retain counsel, and the name and address of the local

                                          3
             public defender. With full knowledge and understanding
             of these rights, I hereby waive my right to a preliminary
             hearing, a violation hearing and counsel at those hearings.
             I waive these rights of my own free will, without any
             promise, threat or coercion.
Id. at 58. The second states that “I knowingly, voluntarily and willingly admit to the
violation(s) listed above. I understand and agree that this admission is binding and
may only be withdrawn if I submit a written withdrawal to my supervising agent,
within ten (10) calendar days of the date written above.” Id. Wilhelm signed his
name directly beneath each of these statements. Id.3
      On January 14, 2020, the Board issued a decision through which it
recommitted Wilhelm as a TPV for the aforementioned parole violations and ordered
that he serve 12 months of backtime as a result. Id. at 83-85. Through this decision,
the Board also directed that Wilhelm would be automatically paroled on November
12, 2020, unless he committed certain kinds of misconduct during the intervening
time period, spent more than 90 days in restricted housing as a result of disciplinary
infractions, or refused to complete mandated programming or work assignments. Id.
at 84. On January 31, 2020, Wilhelm mailed an administrative remedies form to the
Board, challenging the Board’s January 14, 2020 decision on the following bases:
he was never informed that he only had 10 days to rescind the signed waiver form;
he was unaware of the specifics of the parole violations with which he had been
charged until after he had signed the form; he had not received a copy of the forms
he had signed until after that deadline had passed; and he had not refused to give a
urine sample while at Johnstown CCC. Id. at 107-12. Notably, Wilhelm admitted
therein to the illicit drug use with which he had been charged, and stated that he had
signed the waiver form while under the impression that he was “being violated for

      3
        Wilhelm also signed the two-page waiver form in one other spot: on the first page,
underneath the section titled “Offender Rights at Board Hearing[.]” See C.R. at 56.


                                            4
refusing to give the [urine] sample[,]” but had “[done] so without really reading [the
form] word for word[.]” Id. at 109.
       On September 9, 2020, Wilhelm’s eligibility for automatic parole was
rescinded, due to two prison misconducts he had received prior to that point. See id.
at 86-89. On January 11, 2021, the Board formally modified its January 14, 2020
decision, by deleting the automatic parole provision and directing that Wilhelm be
paroled no sooner than February 17, 2021, “upon condition that there are no further
misconducts of any kind.” Id. at 92-93.
       On April 29, 2021, the Board issued a ruling that affirmed the January 14,
2020 decision (as modified). Id. at 116-17. Therein, the Board explained that
               [t]he waiver/admission form [Wilhelm] signed
               specifically indicates that [he] chose to [sign the form] of
               [his] own free will, without promise, threat or coercion and
               that [he] did so with full knowledge and understanding of
               [his] rights. This document also gave [him] ten calendar
               days to withdraw the admission. There is no indication that
               [he] withdrew the waiver/admission within that grace
               period. These facts reflect that [his] waiver/admission was
               knowing and voluntary. Therefore, the Board had
               sufficient evidence to revoke [his] parole based on the
               waiver/admission.
Id. at 116. This appeal to our Court followed shortly thereafter.
                                        II. Discussion4
       Wilhelm challenges the Board’s April 29, 2021 decision on a single ground,5
namely, that he did not waive his right to Board hearings or admit to committing the

       4
          “Our scope of review over actions of the Board is limited to determining whether the
decision was supported by substantial evidence, whether an error of law occurred[,] or whether
constitutional rights were violated.” Ramos v. Pa. Bd. of Prob. & Parole, 954 A.2d 107, 109 n.1
(Pa. Cmwlth. 2008).
        5
          Confusingly, Wilhelm also attempts to use his brief to attack another Board parole
revocation action, i.e., a ruling issued by the Board on October 23, 2020, which pertains to another
(Footnote continued on next page…)

                                                 5
aforementioned technical parole violations in a knowing, intelligent, and voluntary
manner, because the Board failed to provide him with sufficient information prior to
him signing the waiver form, in violation of 37 Pa. Code § 71.2.6 Wilhelm’s Br. at
30-33.7
       We firmly disagree with Wilhelm.
               In order to effectuate a knowing and voluntary waiver in .
               . . Board cases, all that is required is for the Board to show
               that it followed its own regulations and provided the
               necessary information to the offender prior to the offender
               signing the written waiver form. See Roblyer v. Pa. Bd. of
               Prob. & Parole, . . . 609 A.2d 884 ([Pa. Cmwlth.] 1992)
               (waiver of counsel); Wile, Pennsylvania Law of Probation

administrative remedies form that Wilhelm had mailed on February 12, 2019. C.R. at 94-95, 100-
01. Through that form, Wilhelm challenged the Board’s January 23, 2019 decision, in which it had
resolved Wilhelm’s second instance of technical parole violations by recommitting him as a TPV
to serve 9 months of backtime. See id. at 45-47, 94-95. To state the obvious, the Board’s October
23, 2020 ruling is entirely separate from its April 29, 2021 ruling and is not part of the appeal that
is currently before us. Therefore, we need not further address this portion of Wilhelm’s appellate
argument.

       6
               The Board, at 37 Pa. Code § 71.2, details the procedures it must
               follow when charging a parolee with technical parole violations.
               This regulation also explains the parolee’s due process rights during
               the revocation process, which include the right to counsel during the
               revocation proceeding; the right to a preliminary hearing to
               determine whether probable cause exists to believe the parolee
               committed a parole violation; and the right to a violation hearing to
               determine, based on the evidence presented, whether the parole
               violation occurred.
Prebella v. Pa. Bd. of Prob. & Parole, 942 A.2d 257, 260 n.1 (Pa. Cmwlth. 2008).

       7
          The Board asserts that Wilhelm has waived this issue, because he did not raise it in his
Petition for Review. Board’s Br. at 6. In doing so, the Board ignores the fact that, per the
Pennsylvania Rules of Appellate Procedure, “the omission of an issue from the statement [of
objections in a petition for review] shall not be the basis for a finding of waiver if the court is able
to address the issue based on the certified record.” Pa. R.A.P. 1513(d)(5). Given that Wilhelm
effectively raised this issue through his January 31, 2020 administrative remedies form, we
conclude it has not been waived and will address it on the merits.


                                                   6
                and Parole § 13.25 (2d ed. 2003). The waiver need not be
                effectuated in an “on the record colloquy.” See Coades v.
                Pa. Bd. of Prob. & Parole, . . . 480 A.2d 1298, 1305 ([Pa.
                Cmwlth.] 1984) (waiver of counsel). Rather, . . . execution
                of the Board’s form is sufficient. See also Hill v. Pa. Bd.
                of Prob. & Parole, . . . 492 A.2d 80 ([Pa. Cmwlth.] 1985)
                (waiver of counsel).
Prebella, 942 A.2d at 261. Wilhelm attempts to distinguish his situation by
maintaining that his waiver was not knowing, intelligent, and voluntary, because
                he did not have time to read the form before signing it[,] .
                . . was not aware of the ten-day limitation on the period
                within which he could withdraw his waiver/admission[,
                and] did not receive a document bearing the details of the
                alleged violations until approximately two months after
                signing the document, when the withdrawal period had
                already expired.
Wilhelm’s Br. at 30. Wilhelm also argues that he
                would not have admitted to a violation asserting that he
                had refused to provide a urine sample, as he indicates that
                he did provide a urine sample, but was not able to do so
                during the time period allotted. The Bureau of Community
                Corrections Resident Infraction Report does note that
                [Wilhelm] “self admits [to illicit substance use] during a
                urinalysis.” [C.]R. [at] 68. As such, [Wilhelm] asserts that
                the allegations made relative to his violations include an
                untrue statement or misstatement of fact[, of which] he
                was not aware . . . when he signed the waiver/admission
                as the only statement on that form relative to Johnstown
                CCC was that he had been unsuccessfully discharged.
Id. at 30-31. Essentially, Wilhelm maintains that he “was not given sufficient notice
under [37 Pa. Code §] 71.2(11)[,8 because] the violation[s listed in the waiver form


      8
          Section 71.2(11) reads as follows:
                Before the violation hearing the parolee or counsel shall be notified
                of the following:
                        (i) The charges, specifying the conditions of parole violated
                        and setting forth the circumstances of the violations.
(Footnote continued on next page…)

                                                 7
were] not specific as to the facts alleged relative to the alleged refused urine sample.”
Wilhelm’s Br. at 32.
       There are a number of readily apparent problems with Wilhelm’s reasoning.
First, between the Notice of Charges and Hearing and the waiver form, the Board
provided Wilhelm with a wealth of detailed information regarding the precise
technical parole violations with which he was being charged, the rights he was giving
up by foregoing hearings and admitting to the veracity of those charges, and the
deadline for rescinding his waiver. Second, the Board recommitted Wilhelm as a
TPV not only because he had refused to provide a sample for urinalysis, but also
because, by his own admission, he would have been unable to pass that test due to
his use of illicit substances. Third, Wilhelm admitted in his administrative remedies
form that he had signed the waiver form while under the impression that he was
“being violated for refusing to give the [urine] sample.” C.R. at 109. Fourth,
Wilhelm expressly stated in his administrative remedies form that he had not fully
grasped the particulars of what he was admitting and waiving because he signed the
waiver form “without really reading it word for word,” id., not because he did not
have enough time to read that form. Finally, “[i]t was only after [his] opportunity [to


                     (ii) The date set for the hearing and of the right to be heard
                     by a panel.
                     (iii) The right to speak, to have witnesses appear and to
                     present documentary evidence.
                     (iv) The right to cross-examine an adverse witness who
                     appears at the hearing, unless the panel or examiner
                     specifically finds good cause for not allowing confrontation.
                     (v) The right to representation by counsel at the hearing, the
                     right to free counsel, if the parolee is unable to afford to
                     retain counsel, and the name and address of the public
                     defender.
                     (vi) That there is no penalty for requesting counsel.
37 Pa. Code § 71.2(11).


                                                8
have Board hearings] passed and he was disappointed in the result that he sought to
raise new facts contrary to those he previously put in the record. Essentially, he
[sought] to impeach himself and to obtain a different disposition[.]” Prebella, 942
A.2d at 262. In short, there is nothing in the record that provides legal justification
for overturning the Board’s April 29, 2021 ruling. The Board fulfilled its
responsibility to properly inform Wilhelm of the parole violation charges he faced
and of the rights he was agreeing to waive. Finally, substantial evidence in the record
supports the Board’s determination that Wilhelm signed the waiver form in a
knowing, intelligent, and voluntary manner.
                                   III. Conclusion
      Therefore, in accordance with the foregoing analysis, we affirm the Board’s
April 29, 2021 ruling.

                                        __________________________________
                                        ELLEN CEISLER, Judge




                                          9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Wilhelm,                     :
                   Petitioner        :
                                     :
      v.                             : No. 602 C.D. 2021
                                     :
Pennsylvania Parole Board,           :
                  Respondent         :


                                   ORDER


      AND NOW, this 1st day of February, 2022, Respondent Pennsylvania Parole
Board’s April 29, 2021 ruling, through which it affirmed its January 14, 2020
decision to recommit Petitioner Michael Wilhelm as a technical parole violator, is
AFFIRMED.

                                     __________________________________
                                     ELLEN CEISLER, Judge